United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF THE ARMY, CORPS OF
ENGINEERS, Pittsburgh, PA, Employer
__________________________________________
Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-1789
Issued: August 22, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

On July 24, 2013 appellant, through his attorney, filed a timely appeal from an Office of
Workers’ Compensation Programs’ (OWCP) decision dated July 3, 2013 finding that appellant
established a 17 percent permanent impairment of the left lower extremity for which he received
a schedule award. On appeal, counsel contended that OWCP erred in failing to send appellant
for an impartial medical examination. He also contends that the new second opinion physician
was biased. The Board docketed this appeal as No. 13-1789.
This case has previously been before the Board. In a decision dated February 26, 2013,
the Board remanded the case as it found an unresolved conflict in medical opinion between
appellant’s treating physician, Dr. Michael J. Platto, Board-certified physiatrist, and OWCP’s
medical adviser. The Board instructed OWCP to refer appellant for an impartial medical
examination to resolve the conflict between Dr. Platto and the medical adviser and to calculate
appellant’s impairment rating. The facts as set forth in the Board’s prior decision are hereby
incorporated by reference.1
OWCP failed to follow the Board’s instructions on remand. Instead of referring appellant
to an impartial medical examiner as instructed by the Board, it referred him to Dr. Victoria
1

Docket No. 12-1907 (issued May 13, 2013).

Langa, a Board-certified orthopedic surgeon, who conducted an additional second opinion
examination, following which OWCP asked a new medical adviser to further evaluate the
impairment. OWCP did not refer appellant to an impartial medical examiner as instructed by the
Board to resolve the conflict in medical opinion evidence.2
Accordingly, their remains an unresolved conflict between appellant’s treating physician,
Dr. Platto, who after applying the American Medical Association, Guides to the Evaluation of
Permanent Impairment, determined that appellant had a 32 percent impairment of the left lower
extremity and the opinion of the first OWCP medical adviser, who calculated an impairment
rating of 17 percent of the left lower extremity.
Therefore, the Board again remands the case to OWCP to refer appellant for an impartial
medical examination in order to resolve the conflict in the medical evidence. Following any
necessary further development, OWCP shall issue a de novo decision.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 3, 2013 is set aside and the case is remanded for further
proceedings consistent with this order of the Board.
Issued: August 22, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

2

See Federal (FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations, Referee
Examinations, Chapter 3.500.4 (July 2003).

2

